                Case 2:13-cr-00368-JAD-VCF Document 195 Filed 04/30/20 Page 1 of 6



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
     CHRISTOPHER BURTON
 3
     Nevada Bar No. 12940
     501 Las Vegas Boulevard South; Suite 1100
 4   Las Vegas, Nevada 89101
     Phone: 702-388-6336
 5   Christopher.burton4@usdoj.gov
 6   Attorneys for the United States
 7
                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                      )   Case No. 2:13-cr-00368-JAD-VCF
 9                                                  )
                           Plaintiff,               )   STIPULATION   TO   CONTINUE
10                                                  )   SENTENCING HEARING
          vs.                                       )
11                                                  )   (SECOND REQUEST)
     JOHN DAVID YODER,                              )
12                                                  )
                           Defendant.               )
13

14              IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

15   Trutanich, United States Attorney, District of Nevada, Christopher Burton, Assistant United

16   States Attorney, representing the United States of America, and John Dolan, Esq.,

17   representing Defendant John David Yoder, that the sentencing hearing in the above

18   captioned case, which is currently scheduled for May 4, 2020, at 2:00 pm, be continued and

19   reset to a date and time to be set by this Honorable Court but no sooner than ninety days. 1

20   1.         On March 16, 2020, the Chief Judge of the U.S. District Court for the District of

21              Nevada issued Temporary General Order 2020-03, which found that due to the

22              outbreak of the coronavirus disease 2019 (“COVID-2019”) in the District of Nevada,

23
     1
       Defense counsel has represented they would be available at the Court’s convenience the
24   following days: August 3, 10, or 24.
                                             1
          Case 2:13-cr-00368-JAD-VCF Document 195 Filed 04/30/20 Page 2 of 6



 1        the declaration by the Governor of the State of Nevada of a public health emergency

 2        due to the spread of COVID-19 in Nevada, and the declaration of local emergencies

 3        by local governments due to COVID-19, including Clark County, the Court has

 4        sustained “reduced ability to obtain an adequate spectrum of jurors,” and it noted the

 5        effects of public health recommendations, including “social distancing measures.”

 6        General Order 2020-03 accordingly continued all civil and criminal trials until April

 7        10, 2020, pending further order of the Court and found that “the ends of justice are

 8        best served by ordering the continuances, which outweighs the best interests of the

 9        public and any defendant’s right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).”

10   2.   On March 19, 2020, the Chief Judge of the U.S. District Court for the District of

11        Nevada issued Temporary General Order 2020-04, which noted that “the COVID-19

12        pandemic has continued to spread,” resulting in the need for “more aggressive social-

13        distancing measures.” The Court noted further that, “[o]n March 17, 2020, the

14        Governor of the State of Nevada ordered the closure of many business establishments

15        and strongly encouraged all citizens to stay home.” Accordingly, the Court ordered

16        the temporary closure of the Clerk’s office, and implemented other changes, including

17        “striving to eliminate in-person court appearances.” In the event any hearing must go

18        forward, the Court will conduct the hearing via video or teleconference. The Court

19        will vacate or amend GO 2020-04 no later than April 30, 2020.

20   3.   On March 30, 2020, the Chief Judge of the U.S. District Court for the District of

21        Nevada issued Temporary General Order 2020-04 (collectively with General Orders

22        2020-03 and 2020-04, “the General Orders”), specifically finding, in part, that “felony

23        sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

24        conducted in person in this district without seriously jeopardizing public health and
                                              2
           Case 2:13-cr-00368-JAD-VCF Document 195 Filed 04/30/20 Page 3 of 6



 1         safety.” The General Order therefore permitted individual judges to proceed with

 2         sentencing via video or teleconference if the defendant consents and the matter

 3         “cannot be further delayed without serious harm to the interests of justice[.]”

 4   4.    There does not exist a reason why the sentencing hearing in this case cannot be

 5         delayed without serious harm to the interests of justice.

 6   5.    Accordingly, based on the public health emergency brought about by the COVID-

 7         2019 pandemic, and the required social-distancing measures as recognized in the

 8         General Orders; the need for additional time to prepare the defense once the public

 9         health emergency is resolved; the parties agree to continue the currently scheduled

10         sentencing hearing date from May 4, 2020, to a date and time to be set by this

11         Honorable Court but no sooner than ninety days.

12   6.    This continuance is not sought for purposes of delay, but to account for the necessary

13         social-distancing in light of the COVID-2019 public health emergency and to allow

14         the defense adequate time to prepare following the resolution of this public health

15         emergency.

16   7.    Denial of this request could result in a miscarriage of justice, and the ends of justice

17         served by granting this request outweigh the best interest of the public and the

18         defendant in proceeding to sentencing.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///
                                               3
          Case 2:13-cr-00368-JAD-VCF Document 195 Filed 04/30/20 Page 4 of 6



 1   8.    The defendant is incarcerated and does not object to the continuance.

 2

 3         DATED this 28th day of April, 2020.

 4   NICHOLAS A. TRUTANICH
     United States Attorney
 5
       /s/                                                  /s/
 6   CHRISTOPHER BURTON                              JOHN DOLAN, ESQ.
     Assistant United States Attorney                Counsel for Defendant
 7                                                   JOHN DAVID YODER

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                             4
                Case 2:13-cr-00368-JAD-VCF Document 195 Filed 04/30/20 Page 5 of 6



 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 6

 7   UNITED STATES OF AMERICA,                           )   Case No. 2:13-cr-00368-JAD-VCF
                                                         )
 8                           Plaintiff,                  )   FINDINGS   AND         ORDER         ON
                                                         )   STIPULATION
 9        vs.                                            )
                                                         )
10   JOHN DAVID YODER,                                   )
                                                         )
11                          Defendant.                   )
                                                         )
12

13              Based on the pending Stipulation between the defense and the government, and good

14   cause appearing therefore, the Court hereby finds that:

15   1.         To account for the necessary social-distancing in light of the COVID-2019 public

16              health emergency and to allow the defense adequate time to prepare following the

17              resolution of this public health emergency, the sentencing hearing in this case should

18              be continued.

19   2.         The parties agree to this continuance.

20   3.         There does not exist a reason why the sentencing hearing cannot be delayed without

21              serious harm to the interests of justice.

22   4.         The defendant is not incarcerated and does not object to the continuance.

23   5.         This continuance is not sought for purposes of delay.

24
                                                     5
           Case 2:13-cr-00368-JAD-VCF Document 195 Filed 04/30/20 Page 6 of 6



 1   6.     Denial of this request could result in a miscarriage of justice, and the ends of justice

 2          served by granting this request outweigh the best interest of the public and the

 3          defendant in proceeding to a sentencing hearing.

 4

 5          THEREFORE, IT IS HEREBY ORDERED that the sentencing hearing in the above-

 6   captioned matters currently scheduled for May 4, 2020, at 2:00 pm, respectfully, be vacated

 7   and   continued    to   a    date   and     time   convenient    to   this   court,   that   is

 8   August 24, 2020, at the hour of 3:00 p.m.

 9          DATED this 30th day of April, 2020.
10

11

12                                               _______________________________
                                                 HONORABLE JENNIFER A. DORSEY
13                                               United States District Court Judge

14

15

16

17

18

19

20

21

22

23

24
                                                 6
